Title: To Thomas Jefferson from James Brown, 25 November 1790
From: Brown, James
To: Jefferson, Thomas



Dear Sir
Richmond 25th: Novm 1790

I have your favors of the 29th: Ultimo and 4th: Current and thank you for the information therin contained. I have no late letters from France but the Publick Prints bespeaks a Civil War, should that take place property of every kind would be subject to certain risk and deters me from availing myself of your advice. Tobacco of New Crop may now be Purchased at and under 3 dollars at which Price it should leave a handsome profit in France even at 30£—Ct. I will be regulated in my operations by the advices I may receive, at Present I shall go on with a Purchase and promise myself the Honor of hearing from you when you receive any advices from France of consequence in the Business in question.—The Spinet and two Boxes of Books were received here ten days having the Schooner Lennet Cap. Weymore loading Wheat at Ansley to the address of Anda: Clow & Co. at Philada: I sent the three Packages on board her two days ago, and will hand you Bill Loading as soon as I receive it. The Boxes being in good order and no such thing as Oil Cloth to be got here I forwarded them as I received them. With due respect I am Dr Sir Your obt: Hbl. Sv,

James. Brown

